Title: John Adams to Cotton Tufts, 20 July 1776
From: Adams, John
To: Tufts, Cotton


     
      Dear Sir
      Philadelphia July 20. 1776. Saturday
     
     Yours of July 5th. never reached me, till this Morning. I greatly regret its delay. But that it might answer its End, without further Loss of Time, I waited on my Friend Dr. Rush, an eminent Phisician of this City, and a worthy Friend of mine, who with a Politeness and Benevolence, becoming his Character, promised to furnish me with his Sentiments, concerning Inocculation, so that I may forward them to you by the next Post, and I have obtained his Leave for you to publish them, in Print, if you please. He practices with great Success. Several of our Members, have been under his Hands and come out, almost without an Alteration of Countenance.
     You say you got leave to lodge yours in Mrs. Adams’s Letter. But no Letter from her accompanied it, which has distressed me much, both because I was very impatient for a Letter from her, and because it creates a Jealousy of some unfair Practice in the Post Office. . . . I observe however upon the back of your Letter the Words “to be left at the Post office” in her Hand Writing, which makes it not improbable that she might send it without a Line from herself.
     It is a long Time, since I heard from her or indeed any Thing concerning her only that she was determined to have the Distemper, with all my Children. How do you think I feel? supposing that my Wife and Children are all sick of the small Pox, myself unable to see them, or hear from them. And all this in Addition to several other Cares, public and private, which alone would be rather troublesome?
     However, I will not be dejected. Hope springs eternal in my Breast, and keeps me up, above all Difficulties, hitherto.
     
      I am, sincerely Yours.
     
    